Citation Nr: 1501674	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1962 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board notes that the Veteran had also filed a claim seeking service connection for tinnitus.  However, the Veteran filed a timely notice of disagreement in August 2011 which only appealed the issue of service connection for bilateral hearing loss.  Thus, the Veteran's tinnitus claim is not in appellate status and is not before the Board.  38 C.F.R. § 20.302(b).

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a May 2011 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statement from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In July 2011, the Veteran was afforded a VA audiological examination.  In July 2014, an addendum opinion was obtained concerning the etiology of the Veteran's bilateral hearing loss.  The VA examination and addendum opinion were adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to his claim.


II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran claims that he is entitled to service connection because bilateral hearing loss was the result of acoustic trauma due to rifle and mortar fire during his active duty service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.  The Veteran's DD-214 shows that his military occupational specialty (MOS) was as a water supply specialist.  The Board notes that the Veteran's DD-214 mentions that he was qualified as an expert in the M-14 rifle and a marksman in the M-1 rifle, which indicates he was in close proximity to loud noise in service.  In the July 2011 rating decision, the RO also stated that a water supply specialist has been identified to have moderate probability for military noise exposure and conceded noise exposure.  See 38 U.S.C.A. § 1154(b).  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

However, the Veteran's service treatment records contain no evidence indicating that the Veteran manifested a bilateral hearing loss disability during service.  The Board notes that the audiology testing was generally conducted under the American Standards Association (ASA) standards until November 1, 1967.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The Veteran's in-service audiology test results have not been labeled as performed under the ASA or ISO standards.  As such, the Board has assumed that the tests performed prior to November 1, 1967, were performed pursuant to the ASA standards.  

The Veteran's July 1962 enlistment examination revealed audiometric results as follows (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
15 (20)

His June 1965 separation examination revealed the following audiometric results (the ASA results are adjusted to the modern ISO standard, the results of which are listed in parentheses):
 



HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

The remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  The Veteran's service records fail to show that the onset of bilateral hearing loss occurred during service or that the Veteran ever complained of or sought medical treatment for his hearing.  There is also no indication that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of his discharge.  In his June 1965 Report of Medical History, the Veteran denied having a history of ear, nose or throat trouble, did not report any complaints of hearing problems, and stated that his health at that time was "good."

The Veteran was afforded a VA examination in July 2011, where he was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported that he could not state the onset of his hearing loss as it was gradual over time.  He reported military noise exposure as building missile sites, assisting military police, and working with the motor pool.  He also described his noise exposure from building equipment, weapons fire during basic training, and vehicle noise in the motor pool.  He reported that he did not wear hearing protection during his military service.  Post-service he worked on an oil rig and at a meat packing plant, where he wore hearing protection.  He also worked as a truck driver but did not report significant noise exposure in this environment.  The Veteran also reported recreational noise exposure from hunting.  However, he did not wear hearing protection while hunting.  

The VA examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure.  She further stated that though in-service noise exposure was conceded, there was normal hearing sensitivity at entrance and at separation and there was no significant shift in hearing acuity during service. 

In July 2014, the VA examiner provided a more thorough addendum opinion, in which she again concludes that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by noise exposure during active duty service.  The VA examiner noted that both the Veteran's entrance and separation examination reports noted that he had normal hearing sensitivity in both ears.  A significant shift in hearing acuity was not noted in either ear during the Veteran's time in service.  The VA examiner further noted that the Veteran's service treatment records documented that his hearing remained stable and within normal throughout service, and there was no indication of acoustic trauma or injury found.  Although noise exposure was reported, the VA examiner stated that service treatment records document that the Veteran's hearing acuity remained stable and within normal ranges in both ears throughout service.

The VA examiner also cited to a study on military noise exposure from the Institute of Medicine which found there was no scientific basis for concluding that delayed-onset hearing loss was casually related to noise exposure during military service.  Further, the VA examiner noted that additional noise exposure, aging and health conditions occurring outside of military service were possible contributing factors to the Veteran's current hearing loss.  

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the veteran is competent to provide testimony as to the symptoms of the Veteran's ears and hearing, since he is not a medical professional, he is not competent to state that the underlying pathology of hearing loss had its onset during service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Veteran's representative has also maintained in a March 2012 statement that the Veteran's audiology separation examination was rushed and should be given no probative value.  While the Board recognizes the Veteran's contention about his separation examination being rushed, there is no evidence on the face of the separation examination to support the Veteran's allegations that he was given an inadequate examination.  The "presumption of regularity" supports official acts of public officers.  In the absence of clear evidence to the contrary, the doctrine presumes that public officers have properly discharged their official duties.  United States v. Chemical Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926); In re Longardner & Assocs., Inc., 855 F.2d 455, 459 (7th Cir.1988) ("in this case, in which notice was properly addressed, stamped and mailed, there is a presumption that Bunn received it").  The doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.  United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed.Cir.1983). 

The Board applies this presumption by analogy to the separation examiner who conducted the Veteran's separation examination in June 1965.  As such, the Veteran's contention alone that he was rushed and given an inadequate audiology examination does not constitute clear and convincing evidence in light of the otherwise normal separation examination.  If such was the case, the Board fails to see why the Veteran did not state his difficulty with his hearing in his self-reporting medical history at separation.

The Board finds that the lay statements maintaining the Veteran had hearing loss since service is outweighed by the medical evidence of record, namely the July 2011 and July 2014 VA examiner's negative nexus opinions and the Veteran's June 1965 separation examination reflecting normal hearing at discharge.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss occurred during the Veteran's service.

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not include audiometric examination results from within one year of the Veteran's separation.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service.  

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  As noted above, the Veteran's separation examination did not include any complaints related to the Veteran's hearing.  Had the Veteran suffered significant acoustic trauma, notation of hearing problems would have been expected in his service treatment records, and the Board therefore considers the June 1965 separation examination and the Report of Medical History to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


